Citation Nr: 1024329	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-01 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for chronic strain of the left ankle with 
osteoporosis calcification with a history of tenosynovitis, 
peroneal tendon (left ankle disability).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1970 to 
August 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted service connection for left ankle 
disability and assigned a rating of 10 percent.  The appeal 
was Remanded for a Travel Board hearing in May 2008, but the 
Veteran failed to appear for the hearing.  The appeal was 
Remanded for additional development in June 2009.  The claim 
is now under the jurisdiction of the RO in Houston, Texas.


FINDING OF FACT

The Veteran's left ankle disability is characterized by 
plantar flexion of the ankle limited to 25 degrees and 
dorsiflexion limited to 10 degrees, by instability, and by 
giving way, and the limitation of motion and instability, 
when considered together, result in marked ankle impairment, 
but there is no radiologic evidence of malunion of the tibia 
and fibula.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for a left 
ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5262, 5271 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

1.  Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  That burden has not been met in this 
case.

2.  Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA and private treatment records.  The Veteran 
was afforded a VA medical examination most recently in 
January 2010.  He was provided with the opportunity to 
provide testimony at a hearing before the Board.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.



Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service treatment records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

In an appeal from an initial rating, the Board must consider 
the medical evidence during the entire period since the 
Veteran's claim was first filed.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Thus, the Board has considered whether the Veteran is 
entitled to staged ratings at any time during the appeal 
period.  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The Veteran's left ankle disability has been rated as 10 
percent disabling under Diagnostic Code 5271, which 
contemplates limitation of motion of the ankle.  38 C.F.R. § 
4.71a, DC 5271 (2009).

Diagnostic Code 5271 provides for a 10 percent rating where 
there is moderate limitation of motion of the ankle, and for 
a maximum 20 percent rating for marked limitation of motion 
of the ankle.  38 C.F.R. § 4.71a, DC 5271.  For VA purposes, 
normal plantar flexion of the ankle is from 0 to 45 degrees 
and normal dorsiflexion of the ankle is from 0 to 20 degrees.  
38 C.F.R. § 4.71a, Plate II.  The schedule of ratings does 
not define the terms "slight," "moderate," and "severe."  
Rather than applying a mechanical formula to make a 
determination, the Board evaluates all of the evidence such 
that decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran attended a VA examination in February 2004.  He 
complained of throbbing ankles, frequent strains which 
required use of an ankle brace, and sensory loss.  
Examination showed a normal ankle with no swelling, 
hypertrophy or erythema.  There was tenderness to 
palpitation.  Dorsiflexion was to 10 degrees and plantar 
flexion was to 25 degrees.  The Veteran complained of pain 
with motion.  No instability or crepitus was found.  
Radiologic examination showed a minimal degree of 
demineralization, calcification, and normal soft tissues.

VA treatment records have been reviewed.  They show treatment 
for a stroke, cervical spine problems, hypertension, and 
psychological issues, but no treatment for a left ankle 
disability.  The only mention of the left ankle is in January 
2004, when he reported tendonitis in his ankles.
 
The Veteran attended a VA examination in January 2010.  
Examination revealed giving way, instability, and weakness of 
the left ankle; but no deformity, pain, stiffness, 
incoordination, decreased speed of motion, episodes of 
dislocation or subluxation, locking, effusion, inflammation, 
abnormal weight bearing, ankylosis, or flare-ups.  Range of 
motion was limited as follows: dorsiflexion to 15 degrees, 
plantar flexion to 35 degrees.  There was no pain with motion 
or additional limitation with repetitive motion.  There were 
no incapacitating episodes of arthritis.  He could walk one 
quarter of a mile prior to having a stroke.  Radiologic 
examination showed mild osteopenia, a small plantar heal 
spur, calcifications, and early rheumatoid arthritis.

The Board finds that, based on the evidence in the claims 
file, the limitation of motion caused by the Veteran's left 
ankle disability can be characterized as moderate to marked.  
At worst, plantar flexion of the ankle was limited to 25 
degrees (out of 45) and dorsiflexion was limited to 10 
degrees (out of 20 degrees).  However, in addition to the 
limitations of range of motion, the Veteran complained, at 
both the February 2004 and January 2010 examinations, that 
there was giving way, instability, and weakness of the left 
ankle.  He reported that the ankle was easily and frequently 
strained.  The Board finds that these symptoms, when 
considered together, result in "marked" left ankle 
disability and merit a 20 percent evaluation.

With regard to whether the Veteran is entitled to a rating 
higher than 20 percent due to pain on motion and other 
factors, the Board finds that he is not.  The effects of pain 
and repetitive motion on his left ankle are not so severe 
that they are not adequately considered by the currently 
assigned 20 percent rating.  In particular, the Board notes 
the evidence that the Veteran is able to use the left ankle 
for ambulation, without an assistive device such as a cane, 
although an ankle brace is sometimes required.  The evidence 
does not demonstrate that the Veteran has symptoms of left 
ankle disability which have not been considered in assigning 
the 20 percent evaluation.  Accordingly, the Veteran is not 
entitled to a rating in excess of 20 percent, considering 
factors outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995).

The currently assigned 20 percent is the maximum available 
under Diagnostic Code 5271.  The Board has considered the 
applicability of other diagnostic codes to determine if a 
more favorable result is possible.  The Board finds that DCs 
5262 (malunion of the tibia and fibula), 5270 (ankylosis of 
the ankle), 5272 (ankylosis of the subastralgar or tarsal 
joint), 5273 (malunion of the os calcis or astralgus), and 
5274 (astralgalectomy), are not applicable as there is no 
current evidence of ankylosis, malunion or astralgalectomy.  
Accordingly, those diagnostic codes may not serve as the 
basis for an increased rating.  There is no diagnostic code 
which provides a separate, compensable evaluation for ankle 
instability, so no additional diagnostic code may be applied 
to warrant a separate, compensable evaluation.  

The Board has also considered whether the Veteran is entitled 
to an evaluation in excess of 20 percent for his ankle 
disability on an extraschedular basis.  The evidence is 
devoid of description of any symptom not encompassed within 
the schedular evaluation discussed above.  As noted, the 
Veteran's limitation of motion is not so marked as to warrant 
a 20 percent evaluation, if limited motion is alone.  When 
limited motion is considered together with other symptoms, 
including instability, a 20 percent evaluation is warranted.  

However, there is no evidence that the Veteran's left ankle 
disability has resulted in incapacitating episodes, 
hospitalizations, or other facts that present an unusual 
disability picture.  The evidence establishes that the 
Veteran does not meet any criterion for an extraschedular 
evaluation.  The evidence does not raise any possibility that 
industrial impairment due to left ankle disability is beyond 
a level consistent with the assigned schedular evaluation.  
Therefore, the Board is not required to address whether the 
Veteran is entitled to an increased evaluation on an 
extraschedular basis during this period.  See 38 C.F.R. § 
3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996). 

The preponderance of the evidence is against an initial 
rating in excess of 20 percent.  Because the evidence is not 
in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  Therefore, the Veteran is granted a 
20 percent evaluation, but an evaluation in excess of 20 
percent is not warranted.  


ORDER

An initial disability rating of 20 percent for chronic strain 
of the left ankle with osteoporosis calcification with a 
history of tenosynovitis peroneal tendon is granted.



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


